Citation Nr: 1607640	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent prior to June 27, 2011, for bulge and protrusion at L3-4 and L4-5 with herniated disc.  

2.  Entitlement to an initial evaluation in excess of 20 percent for the period from June 27, 2011, to August 7, 2013, for bulge and protrusion at L3-4 and L4-5 with herniated disc.  

3.  Entitlement to an initial evaluation in excess of 40 percent on or after August 8, 2013, for bulge and protrusion at L3-4 and L4-5 with herniated disc.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2003 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO granted service connection for disc bilge and protrusion at L3-4 and L4-5 with herniated disc and chronic L5 bilateral radiculopathy and assigned a 10 percent evaluation.  

During the pendency of the appeal, the RO issued a November 2011 rating decision and supplemental statement of the case (SSOC) increasing the evaluation for the service-connected back disability to 20 percent effective June 27, 2011.  Thereafter, in a subsequent April 2014 SSOC, the RO increased the evaluation again to 40 percent effective August 8, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal and has been recharacterized as reflected on the title page.  

The Board also notes that the RO issued another rating decision in May 2010 and assigned separate 10 percent evaluations for chronic right and left lumbar radiculopathy effective April 1, 2009.  However, in a September 2012 VA Form 9, the Veteran limited his appeal to an increased evaluation for the lumbar spine disability and hearing loss. 

In June 2014, the Board denied entitlement to a higher initial evaluation for bilateral hearing loss and remanded the issue of entitlement to a higher initial evaluation for the lumbar spine disability for further development.  The case has since been returned to the Board.

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the June 2014 remand sought to obtain the Veteran's authorization to release private treatment records from Dr. R.C.A. (initials used to protect the Veteran's privacy), and the Veteran did not respond, that remand also sought additional VA treatment records.  Those records indicate that the Veteran sought referral to a non-VA physical therapist and orthopedist on a fee basis in August 2014.  In a letter to his VA physician referencing his lower back pain, he identified these private physicians as Dr. A.Q. and Dr. B.S.R. at Medical City.  The VA physician's response indicates that the Veteran would be scheduled for an orthopedic consultation and fee-based physical therapy.  The Veteran previously submitted treatment records from Dr. B.S.R. most recently in November 2013.  However, the record does not include any more recent records from Dr. B.S.R. and does not include any treatment records from Dr. A.Q.  As such, there appear to be outstanding, relevant VA medical records.

Additionally, the Veteran's VBMS file includes a November 2012 CAPRI entry for VA medical records.  However, these records are merely screen shots of a private November 2011 MRI from the radiological sciences division of the Philippine Heart Center.  The VA treatment records indicate that there is a MRI report available for this November 2011 date in VISTA.  However, the report itself is not available in the VA treatment records.  Therefore, a remand is also required to obtain the November 2011 private MRI.  

Moreover, additional VA treatment records referencing the Veteran's back disability were associated with the VBMS file in February 2016.  Those records were not previously considered by the AOJ in the supplemental statement of the case (SSOC), and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lower back problems.  A specific request should be made for records from Dr. R.C.A., Dr. B.S.R. at Medical City, and Dr. A.Q. at Medical City.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include a November 2011 MRI report by the radiological sciences division of the Philippine Heart Center (appears to be in VISTA).  

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

3.  When the requested development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

